Citation Nr: 0910430	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to service connection for claimed major 
depressive disorder, to include as secondary to service-
connected disability.  

2.  Entitlement to service connection for claimed chronic 
arthritis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to January 
1988.  She also served in the Reserve from August 1988 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in August 2003 and 
September 2005.   

The Board notes that, during the pendency of the appeal, the 
RO issued a rating decision in February 2008 that denied 
reopening the claim of service connection for chronic 
arthritis.   However, the Board finds that the September 2005 
RO rating decision was still on appeal and was not a final 
rating decision.  

The Board notes that Veteran originally claimed service 
connection for a major depressive disorder on a direct 
service connection basis; however, during the pendency of the 
appeal, she asserted that it was secondary to her service-
connected disabilities.  

In the recent case of Robinson v. Mansfield, 21 Vet. App. 545 
(2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006), which held that "although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim."  Therefore, the Board will adjudicate the claim 
both on a direct service connection basis and as secondary 
service connection.  

The Veteran testified at a hearing at the RO before a 
Decision Review Officer (DRO) in November 2007.  

The issue of service connection for major depressive 
disorder, to include as secondary to service-connected 
disabilities is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran was separately compensated for arthritis of 
the lumbar spine when she was assigned a 60 percent 
disability rating for her service-connected old L1 
compression fracture; lumbar paravertebral myositis; 
bilateral L5-S1 radiculopathy; clinical right L-4; and left 
S-1 lumbar radiculopathy.  

3.  The Veteran currently is not shown to have chronic 
arthritis, excluding that rated as part the service-connected 
lumbar spine disability, that is shown to be due to any event 
or incident of her service.  



CONCLUSION OF LAW

The Veteran is not shown to have a disability manifested by 
chronic arthritis, excluding that rated as part of the 
service-connected the lumbar spine condition, due to disease 
or injury that was incurred in or aggravated by military 
service: nor may any be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2005, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing her that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the September 2005 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2005 letter and a September 2007 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2005 and September 2007 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2005 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in the September 
2007 letter. Therefore, there is accordingly no possibility 
of prejudice to her under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the Veteran nor her representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

However, in the present case an examination is not required 
since the evidence of records fails to suggest that she has a 
current diagnosed condition that is related to her military 
service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).  

The Veteran was afforded a hearing before a DRO in November 
2007 and then waived her right to a Board hearing.    
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for chronic arthritis.  



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified that she has chronic arthritis in her 
back, right knee and finger as a result of her active 
service.  

The Board notes that an October 2001 RO rating decision 
granted service connection and assigned an initial 60 percent 
disability rating for an old L1 compression fracture; lumbar 
paravertebral myositis; bilateral L5-S1 radiculopathy; 
clinical right L-4; and left S-1 lumbar radiculopathy.  

Therefore, the Veteran has already been granted service 
connection for any arthritis of the lumbar spine as part of 
the service-connected disability.  The Board notes that if a 
Veteran has separate and distinct manifestations relating to 
the same injury, she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

However, in this instance, the arthritis is not a separate 
and distinct manifestation and therefore, a separate 
disability rating would be considered pyramiding.  Under  38 
C.F.R. § 4.14 the evaluation of the same manifestation under 
different diagnoses is to be avoided.  Also, Esteban v. 
Brown, citing Brady v. Brown: "38 U.S.C.A. sec. 1155 
implicitly contains the concept that 'the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomotology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity' and would constitute pyramiding."  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady 
v. Brown, 4 Vet. App. 203 (1993) 

A careful review of the Veteran's service treatment record 
shows that she was not diagnosed with any other form of 
arthritis during service.  In addition, she was not treated 
for any complaints or findings of a right knee or finger 
disorder in service.  

An October 2007 VA treatment note stated that the Veteran did 
not have any arthritis.  A September 2007 VA treatment note 
stated that the medical problems were joint symptoms not 
elsewhere classified and arthralgia of the knee.  

The Board notes that symptom-based diagnoses such as 
arthralgia are not considered to be diagnosed conditions for 
compensation purposes.  VBA All-Stations Letter 98-17 
(02/26/98).  

Therefore, the Board finds that the Veteran is not shown to 
have a diagnosis of chronic arthritis of the right knee or a 
finger which can be linked to any event or incident of her 
active service.   

Absent competent evidence of a current disability, there can 
be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This is the essence of the first part of the Hickson 
analysis.  

In addition, the existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  Existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

On this record, the Board finds that there is no competent 
evidence to show the Veteran is suffering from chronic 
arthritis, other than the already service-connected lumbar 
spine.  Accordingly, the claim of service connection must be 
denied.  

Given these facts, the Board finds that the claim of service 
connection for chronic arthritis, excluding the lumbar spine, 
must be denied.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine may not be favorably 
applied in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for claimed chronic arthritis is denied.  



REMAND

The Board notes that, during the pendency of the appeal, the 
Veteran asserted that her depression was secondary to her 
service-connected disabilities, primarily her service-
connected lumbar spine disability.  

A January 2005 VA psychiatric treatment note stated that the 
Veteran had relapses of major depression symptoms that were 
precipitated and strongly related to her painful exacerbation 
of her physical condition (radiculopathy).  It also stated 
that when her back pain was exacerbated, it precipitated a 
relapse of anxiety, depression and migraine headaches.  

Accordingly, the Board finds that the RO should schedule the 
Veteran for a VA examination to determine the nature and 
likely etiology of the claimed major depressive disorder.  
The VA examiner should state if the major depressive disorder 
caused or aggravated by her service-connected disabilities.   

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support her claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  The RO then should afford the Veteran 
a VA examination to ascertain the nature 
and likely etiology of her claimed major 
depressive disorder.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit 
from the Veteran and record a complete 
medical history.  

Based on a full review of the case, the 
examiner is requested to render an 
opinion as to whether the Veteran 
currently has major depressive disorder 
that is at least as likely as not 
secondary to her service-connected 
disabilities. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completing the requested 
actions, and any additional development 
deemed warranted, the issue remaining on 
appeal should be reviewed in light of all 
of the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


